                                          Case 2:20-cv-00637-TLN-AC Document 12 Filed 06/16/20 Page 1 of 3
                                      1   DANIELLE K. LEWIS (SBN 218274)
                                          dlewis@selmanlaw.com
                                      2   HARSH Y. RONVELIA (SBN 319667)
                                          hronvelia@selmanlaw.com
                                      3   SELMAN BREITMAN LLP
                                          33 New Montgomery, Sixth Floor
                                      4   San Francisco, CA 94105-4537
                                          Telephone: 415.979.0400
                                      5   Facsimile: 415.979.2099
                                      6
                                          Attorneys for Defendants
                                      7   SOLANO COUNTY and THOMAS FERRARA
                                      8
                                                                         UNITED STATES DISTRICT COURT
                                      9
                                                                        EASTERN DISTRICT OF CALIFORNIA
                                     10
                                          TRENT UTTERBACK, individually, and as a Case No. 2:20-cv-00637-TLN-AC
                                     11   successor-in-interest to Decedent KENNETH
                                          UTTERBACK; ERIC UTTERBACK,                      STIPULATION TO EXTEND TIME TO
   LLP




                                     12   individually, and as a successor-in-interest to RESPOND TO COMPLAINT; ORDER
                                          Decedent KENNETH UTTERBACK,
Selman Breitman




                                     13
                  ATTORNEYS AT LAW




                                                         Plaintiffs,
                                     14
                                                 v.
                                     15
                                          SOLANO COUNTY, a municipal corporation;
                                     16   SHERIFF THOMAS FERRARA,
                                          individually, and in his official capacity as
                                     17   Sheriff; WELLPATH MANAGEMENT,
                                          INC.; and DOES 1 through 50, inclusive.
                                     18
                                                         Defendants.
                                     19

                                     20          IT IS HEREBY STIPULATED by and between the parties hereto, through their

                                     21   respective attorneys, that Defendants SOLANO COUNTY and SHERIFF THOMAS FERRARA

                                     22   (collectively "Solano County Defendants") shall file their response to Plaintiffs’ Complaint

                                     23   (“FAC”) on or before July 21, 2020.

                                     24          Good cause exists for stipulation, as follows: Plaintiffs TRENT UTTERBACK and

                                     25   ERIC UTTERBACK ("Plaintiffs") filed their Complaint on March 24, 2020. Pursuant to prior

                                     26   stipulation, Solano County Defendants' responsive pleading is due on June 18, 2020. (ECF No.

                                     27   7) On June 9, 2020, service was acknowledged by Defendant WELLPATH MANAGEMENT,

                                     28   INC. (ECF No. 10) WELLPATH MANAGEMENT, INC.'s responsive pleading is due on July

                                          21, 2020. Counsel for the parties are still in the process of meeting and conferring regarding the
                                                                                          1
                                                                                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                                                  2:20-cv-00637-TLN-AC
                                          Case 2:20-cv-00637-TLN-AC Document 12 Filed 06/16/20 Page 2 of 3
                                      1   causes of action in the Complaint. Those discussions have included the possibility of the

                                      2   Plaintiffs filing an amended complaint to amend of one or more of the causes of action prior to

                                      3   the filing of any responsive pleading.

                                      4

                                      5          NOW, THEREFORE, the parties hereby stipulate that the last day for Solano County
                                      6   Defendants to respond to Plaintiffs’ Complaint is July 21, 2020.
                                      7          IT IS SO STIPULATED.
                                      8

                                      9

                                     10   DATED: June 16, 2020                            LAW OFFICES OF JOHN L. BURRIS
                                     11

                                     12
                                                                                          By: /s/ James A. Cook __________________
   LLP




                                     13                                                       JOHN BURRIS
                                                                                              BENJAMIN NISENBAUM
                                                                                              JAMES A. COOK
Selman Breitman




                                     14
                  ATTORNEYS AT LAW




                                                                                              Attorneys for Plaintiffs
                                     15                                                       TRENT UTTERBACK AND
                                                                                              ERIC UTTERBACK
                                     16

                                     17   DATED: June 16, 2020                            SELMAN BREITMAN LLP

                                     18
                                                                                          By: /s/ Danielle K. Lewis _________________
                                     19                                                       DANIELLE K. LEWIS
                                                                                              Attorneys for Defendants
                                     20                                                       COUNTY OF SOLANO and
                                     21                                                       THOMAS FERRARA

                                     22
                                          DATED: June 16, 2020                            BERTLING LAW GROUP
                                     23

                                     24
                                                                                          By: /s/ Jemma Parker Saunders ___________
                                     25                                                       JEMMA PARKER SAUNDERS
                                                                                              Attorneys for Defendant
                                     26                                                       WELLPATH MANAGEMENT, INC.
                                     27

                                     28


                                                                                          2
                                                                               STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                                                 2:20-cv-00637-TLN-AC
                                          Case 2:20-cv-00637-TLN-AC Document 12 Filed 06/16/20 Page 3 of 3
                                      1                                      FILER'S ATTESTATION

                                      2          I, Danielle K. Lewis, hereby attest that I have on file all holograph signatures for any

                                      3   signatures indicated by a conformed signature (“/s/”) within this E-filed document or have been

                                      4   authorized by counsel to show their signature on this document as /s/.

                                      5
                                          DATED: June 16, 2020
                                      6
                                                                                                             /s/ Danielle K. Lewis
                                      7                                                                     DANIELLE K. LEWIS

                                      8

                                      9

                                     10

                                     11                                                ORDER

                                     12          Having reviewed the stipulation of the parties, and good cause appearing therefore, IT IS
   LLP




                                     13   HEREBY ORDERED that Solano County Defendants must file a response to Plaintiffs'

                                          Complaint on or before July 21, 2020.
Selman Breitman




                                     14
                  ATTORNEYS AT LAW




                                     15          IT IS SO ORDERED.

                                     16   DATED: June 16, 2020

                                     17
                                                                                                Troy L. Nunley
                                     18                                                         United States District Judge

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                                                           3
                                                                               STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                                                 2:20-cv-00637-TLN-AC
